Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the examiner.
	Regarding the lined through reference, no copy of the actual reference cited was provided. Citing an equivalent reference is improper, as a copy of the actually cited reference must be provided. 

Drawings
The drawings are objected to because the labels of each drawing figure is improper.  Namely, each drawing figure should have its own complete label. For example, figures “a)” and “b)” of Figure 1 should instead be labelled “Figure 1a” and “figure 1b”, respectively.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10 and 6.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4”’.2 and 5”’.2.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “consists”, “means”, and “said,” should be avoided.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this instance, claim 18 sets forth the limitation “connection means” which invokes 35 U.S.C. 112(f) due to the presence of the term “means” paired with the function term “connection”. However, neither the claims nor the specification provide any explicit description of what physical element(s) of the invention constitutes the “connection means”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 18 sets forth the limitation “connection means”. However, neither the claims nor the specification provide any explicit description of what physical element(s) of the invention constitutes the “connection means”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "several" in claim 18 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Regarding claim 20, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 23-24 recite the limitation "the parts" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claims. This limitation has not been previously set forth in the claims.
	
Claims 25-27 recite the limitation "the materials" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claims. This limitation has not been previously set forth in the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 12-19 and 23-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stich et al (8,491,063).
	Per claim 12, Stich et al shows a wheel 1 having a rim 2 and a disc 3 attached thereto. The disc 3 includes an attachment region at its center, and is formed from at least two parts (4-6) that are joined together. At least one of the disc parts (4-6) may be formed of a multiphase steel alloy (column 3, lines 49-53). It should also be noted that all steels alloys are heat-treatable.
	Per claim 13, the multiphase steel alloy may be dual-phase, complex-phase, or martensitic steel (column 3, line 49-53). 
	Per claims 14-15, the multiphase steel alloy has a tensile strength of at least 500 or 700 MPa (column 3, line 54-59).
	Per claim 16, Stich et al discloses the use of “inherently-known martensitic steels” (column 3, lines 51-52), which are known to include more than 90% martensite.
	Per claim 17, at least two parts (4-5) are formed of the multiphase steel alloy. 
	Per claim 18, the wheel disc 3 is substantially shell shaped, with a central opening, and a peripheral web region in which a plurality of openings are arranged to receive connection elements. At least a portion of the web region forms the attachment region. A collar region radially projects onto the web region, including an end region that connects to the rim 2. 
	Per claim 19, the web region and end region are formed by at least a first part of the wheel disc 3.

	Regarding claim 26, the rim 2 and disc 3 are joined together, as are the at least two disc parts (4-6). 
	Regarding claim 29, the wheel 1 of Stich et al may be used on a commercial vehicle. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marron et al (FR 2820083) in view of Stich et al. Marron et al shows a wheel having all of the features as set forth in the above claims, except as noted below.
	Per a portion of claim 12, Marron et al shows a wheel having a rim 3 attached to a wheel disc 1. The disc 1 includes an attachment region 2. The disc 1 is formed of at least two parts (13 and 16-17) that are joined together.
	Per claims 18-19, the wheel disc 1 is shell-shaped with a center region that forms the attachment region 2, includes a center opening, and a peripheral web region having a plurality of openings 4 to receive connection elements 5-6. A collar region 11 extends 
	Per claim 20, a second part 16 of the wheel disc 1 is ring-shaped as a single piece, and is arranged in the web region on the side facing a wheel carrier. 
	Per claim 21, the second part 16 protrudes into the collar region 11 (see Figure 3) at least for a section.
	Per claim 22, a third part 17 of the wheel disc 1 is ring shaped of a single piece, and is arranged in the web region on the side situated opposite the second part 16 of the wheel disc 1. 
	 Regarding claims 23-25, and 27-28, the limitations set forth in these claims are processes of making a wheel (i.e. method steps) present in product claims, and thus receive no patentable weight (see MPEP 2113).
	Regarding claim 26, the rim 3 and disc 1 are joined together, as are the at least two disc parts (13 and 16-17). 
	Regarding claim 29, the wheel of Marron et al may be used on a commercial vehicle. 
	Regarding a portion of claim 12, and claims 13-17, Marron et al does not disclose the material from which the wheel disc is formed. However, as set forth in section 20 above, Stich et al teaches the use of a wheel having a disc formed from a heat-treatable multiphase steel alloy. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the wheel dis of Marron et al from the material(s) taught by Stich et al dependent upon the desired chemical and physical properties of the wheel disc (such as strength, weight, corrosion resistance, etc.) to not fail during use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheels having discs formed of multiple elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617